DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1 have been amended, Claim(s) 3-4 have been canceled, no new claims have been added, Claim(s) 1-2 is/are pending in the application and have been presented for examination.

Summary
Office Action Summary 
Amendments to the claims overcome the previous rejection under 35 USC 112(b), therefore the Examiner has withdrawn the rejection and indicated allowability.
The Applicant’s arguments have been fully considered but are not persuasive, see Response to Arguments below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The claim(s) now indicate rewarding a user a second time for boarding a second moving object after a predetermined time has elapsed which is not disclosed by the prior art of record. 


	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

VIA Rail Canada, Late train travel credits for VIA Rail Canada, July 2016, https://www.viarail.ca/en/travel-info/booking/travel-credits, discloses crediting travelers for train delays and under certain circumstance replacing the train with another mode of transportation (see at least page 1).

Gopalakrishnan (US 2018/0165731 A1), discloses a system and method for rideshare management where a detour discount factor is determined for commuters that opt to rideshare (see at least 0028).

Paetzold (US 20140350979 A1), discloses a system and method for multi-model journey planning and payment, where the system will identify alternative route options and estimated costs (see 0022).

Mundinger (US 8,725,612 B2), discloses a system and method for planning multi-model transportation trips, and automatically identifying alternative routes when unexpected events occur (see at least the Abstract and Col 5:53-64).


Response to Amendment
Amendments to the claims overcome the previous rejection under 35 USC 112(b), therefore the Examiner has withdrawn the rejection and indicated allowability.
The Applicant’s arguments are moot since the Examiner has indicated allowability.

Response to Arguments
Applicant's arguments filed 8/25/2021 with respect to Claim(s) 1-2 are moot since the Examiner has indicated allowability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.G./
Examiner, Art Unit 3622

/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622